Case 8:18-cv-01452-JSM-AEP Document 22 Filed 04/30/19 Page 1 of 3 PagelD 431

AFFIDAVIT
STATE OF FLORIDA )
COUNTY OF PASCO )

BEFORE ME, the undersigned authority, personally appeared Colonel Jeffrey
Harrington, who, being first duly sworn, states the following:

1, I am over 18 years of age and am employed as Chief Deputy with the Pasco
Sheriff's Office. In my capacity as Chief Deputy, I am second in command and report directly to
Sheriff Chris Nocco, Sheriff Nocco has served as the Sheriff of Pasco County since his
appointment by Governor Scott in May of 2011. The Pasco Sheriff's Office is the chief law
enforcement agency in Pasco County, Florida.

2. The Sheriff’s Office is generally organized into six bureaus: Field Operations,
Criminal Investigations, Joint Operations, Operational Logistics, Court Services, and Management
Services—each led by a Bureau Chief or Bureau Commander.

3. Per General Order 26.1, there are three types of outcomes for agency policy
violations at the Sheriff's Office. Corrective actions (including counselings, reprimands, and
sanctions such as reassignments) and informal discipline (actions resulting in a loss of pay or
benefits, i.e. suspensions of two days or less, demotion of one rank) are handled at the Bureau
Commander level without Sheriff Nocco’s involvement. “Formal” disciplinary action, including
suspensions of three days or more, demotions of more than one rank, and dismissals, are within
the exclusive province of Sheriff Nocco.

4. Corrective actions such as written reprimands do not have any effect on an
employee’s pay, benefits, work schedule, or ability to advance within the Sheriff's Office.

5. On December 19, 2016, I became aware that the New Port Richey Police

Department had conducted an investigation into a complaint involving Sheriff's Office deputy,

1
Case 8:18-cv-01452-JSM-AEP Document 22 Filed 04/30/19 Page 2 of 3 PagelD 432

Terra Winthrop, and had found probable cause to arrest her for domestic battery. Prior to learning
of the outcome of New Port Richey PD’s investigation, I was not aware that Winthrop was even
the subject of a complaint.

6. After learning this information, I informed Sheriff Nocco of Winthrop’s impending
arrest. Based on my report of New Port Richey PD’s intended course of action, Sheriff Nocco
immediately instructed me to prepare paperwork to effectuate her dismissal from the Sheriff's
Office. The only thing discussed during my conversation with Sheriff Nocco was Winthrop’s
impending arrest.

7, The decision to dismiss Winthrop was not made until after I learned of the New
Port Richey PD’s intention to arrest Winthrop for domestic battery and after I had informed Sheriff
Nocco of the same.

8. The matter which led to Winthrop’s arrest for domestic battery occurred at a
location within the New Port Richey PD’s jurisdiction. The Sheriff's Office does not conduct
criminal investigations of matters that are not within its jurisdiction and has never done so under
Sheriff Nocco’s administration. Under Sheriff Nocco, the Sheriffs Office has also never
investigated another agency’s investigation of a matter within its jurisdiction. The Sheriff's Office
had no involvement in the New Port Richey PD’s investigation or decision to arrest Winthrop for
domestic battery.

9. Under Sheriff Nocco, every employee, sworn or civilian, who has been arrested for
a domestic violence related offense has been terminated immediately. Other than Winthrop, I am
also aware that former deputies Steve Papola and Gregory Colaluca were immediately terminated
following their arrest for domestic battery. Deputy Colaluca was arrested and terminated two days

after Winthrop. Both Papola and Colaluca are white males.
Case 8:18-cv-01452-JSM-AEP Document 22 Filed 04/30/19 Page 3 of 3 PagelD 433

[have read the foregoing and it is true and correct to the best of my knowledge.

DATED THIS 14 _ day of April, 2019.

  

 

S Coanon 00 8

 

Expires May 9, 2022 “3g
Bocded Thre Bucyet Noiary Services
Print, Type, or Stamp issioned Name of Notary Public
Personally Known V__ OR Produced Identification
Type of Identification Produced _and who did
take an oath.
